UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7604


ALTERIC HUNT,

                    Plaintiff - Appellant,

             v.

R. MILLER, Captain individual and full capacity; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:17-cv-02305-MGL-KFM)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alteric Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alteric Hunt seeks to appeal the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing Hunt’s civil complaint as to some, but

not all, Defendants.      This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949). The order Hunt seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED




                                            2